Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Regarding claims 1-12, the claim limitation, “a driving force generation unit configured to generate  …”; “a driving force distribution mechanism configured to distribute…”; and etc. has/have been interpreted under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, “a driving force generation unit”; “a driving force distribution mechanism "; and etc. coupled with functional language “to configured to generate”; “configured to distribute” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The “a driving force generation unit”; “a driving force distribution mechanism "; and etc. are equivalent to “mean for” because it does not provide a specific structure element.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes a vehicle (see at least the [0014]-[0042]+ & [0046]-[0050]+ in Pub No. 2020/0001891 & Fig.1, Fig.2 & Fig.4) comprises a transmission 2, a differential unit 10, an engine 1, and etc.  Wherein, the engine includes a controller 40 (see [0015]) which includes a processing unit 41 and a memory 42.  The controller 40 has as functional configurations a determination unit 51, a distribution control unit 53, a driving force control unit 54, and etc.  Wherein, the differential unit 10 includes a driving force distribution mechanism 11 (see [0018]).  The transmission 2 and engine 1 configured a driving force generation unit 3.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7 & 13, cites the phase “thereafter so that…” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 3, 9 & 15 cite claim limitations of “an instruction member configured to instruct …”; and “an instruction detector configured to detect …”;that invoke 35 USC 112, sixth paragraph.  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  The specification describes at least the [0067] in Pub No.20200001891 mentions those units but it is unclear whether they are sensors of the brake, accelerator, and etc.  Also, the drawings do not show those units as claimed.
Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 USC 112, sixth paragraph; or

(c) 	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linker or associated to the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claims 5, 11 & 17, cite “a steering actuator configured to apply a reaction force so as to be greater in proportion as an amount of a steering of a driver is greater” is unclear.  The claims fail to define a reaction force or the driver’s steering is greater comparing to what?  It is unclear whether the reaction force is greater or the amount of driver’s steering is greater comparing between those two (the reaction force and the driver’s steering force). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry (20050004732) in view of Tabata (20100125019).

a driving force generation unit configured to generate a driving force used for 5traveling (transmission 20 and engine 18 providing driving torque, see at least [0051]); 
a driving force distribution mechanism configured to distribute the driving force from the driving force generation unit to a front wheel and a rear wheel (A front and rear differentials 24, 26 receive torque from the center differential and transmit the torque to the front and rear wheels, see at least [0051]+); and 
an electronic control unit having a microprocessor and a memory (a transmission controller 30, see [0051]), wherein the microprocessor is configured to perform:  
10determining whether a mode switching instruction from a self-drive mode enabling a self-drive function to 33a manual drive mode disabling the self-drive function has been input (controller 30 is connected to a manual subsystem control means such as a switch 500, see at least [0051]); and 
controlling the driving force distribution mechanism so that a driving force distribution rate defined as a value of a ratio of a driving force of the rear wheel relative 15to a driving force of the front wheel is a first distribution rate during driving in the self-drive mode (the transmission 20 transmit drove torque at any of a number of transmission ratios, see at least [0051]), 
Berry fails to teach the driving force distribution rate is a second distribution rate greater than the first distribution rate when it is determined that the mode switching instruction has been input.
Tabata discloses a vehicle with a control device for controlling vehicle’s power transmitting (see the abstract).  The vehicle has a transmission mechanism 10 including 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Berry by including driving force distribution rates are vary when determining modes are switching as taught by Tabata for improving performance in vehicle.  



With regard to claims 2, 8 & 14, Berry teaches 20With regardcontrolling the driving force generation unit so as to minimize a decrease of a vehicle speed when it is determined that the mode switching instruction has been input during driving in the self-drive mode (a booster 68 is controlled to vary the amount of assistance, see at least [0053]+).  



With regard to claims 4, 10 & 16, Berry teaches that:
a steering angle detector configured to detect a steering angle in accordance with a steering of the driver (see at least [0052]), 
wherein the microprocessor is configured to further perform 15calculating a cornering resistance based on the steering angle detected by the steering angle detector, and the controlling including controlling the driving force generation unit in accordance with the cornering resistance calculated in the calculating (see at least [0052]-[0053]+).  

20
With regard to claims 5, 11 & 17, Tabata teaches that: 
a steering actuator configured to apply a reaction force so as to be greater in proportion as an amount of a steering of a driver is greater (see at elast [0143]+); and 
a reaction force detector configured to detect the reaction force applied by the steering actuator (see at least [0143]+), 
wherein 25the microprocessor is configured to perform the determining including determining whether the mode switching instruction has been input based on the reaction force detected by the reaction force detector (see at least [0144]-[0145]+).  



Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukuda (20020033293) discloses a distribution system for controlling forward and aft torque distribution for a vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NGA X NGUYEN/Primary Examiner, Art Unit 3662